Citation Nr: 0708272	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder to include asthma, a sinus disorder, and 
a breathing disorder.  

2.  Entitlement to service connection for chronic hearing 
loss disability.  

3.  Entitlement to service connection for a chronic skin 
disorder.  

4.  Entitlement to service connection for a chronic sleep 
disorder.  

5.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's chronic post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from May 1968 to 
December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which, in 
pertinent part, established service connection for chronic 
post-traumatic stress disorder (PTSD); assigned a 50 percent 
evaluation for that disability; and denied service connection 
for a chronic respiratory disorder to include asthma, a sinus 
disorder, and a breathing disorder, chronic hearing loss 
disability, a chronic skin disorder, and a chronic sleep 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's chronic PTSD, the Board observes 
that the RO issued VCAA notices to the veteran in April 2004 
and September 2004 which informed the veteran of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The VCAA 
notices were issued prior to the September 2004 rating 
decision from which the instant appeal arises.  The notices 
did not advise the veteran of the evidence needed to support 
a higher initial evaluation for PTSD, however.

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and an initial 
effective date for the award of service connection for 
chronic PTSD.  

In reviewing the veteran's service medical records, the Board 
observes that the report of an April 1973 Kansas Army 
National Guard "Class II Flight" physical examination found 
the veteran to be fit for "(IS) Flying Class II."  The 
Board observes that the veteran's complete periods of active 
duty, active duty for training, and inactive duty for 
training with the Kansas Army National Guard, if any, have 
not been verified.  

The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD and claimed chronic 
respiratory, hearing loss, skin, and 
sleep disabilities including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Kansas Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic respiratory disorder to include 
asthma, a sinus disorder, and a breathing 
disorder, chronic bilateral hearing loss 
disability, chronic hearing loss 
disability, a chronic skin disorder, and 
a chronic sleep disorder and an increased 
initial rating for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





